Citation Nr: 1630121	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  08-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to VA educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1991 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Atlanta, Georgia. 


FINDINGS OF FACT

1.  The Veteran did not serve at least three years of continuous active duty, and her obligated period of active duty was not less than three years.
 
2.  The Veteran was not discharged or released from active duty for a service-connected disability, a pre-existing medical condition not characterized as a disability, hardship, the convenience of the Government after serving 30 months of a three (or more) year enlistment, or as a result of a reduction in force, or, for a physical or mental condition not characterized as a disability and not due to willful misconduct but that did interfere with the individual's performance of duty.  


CONCLUSION OF LAW

The criteria for basic eligibility to VA educational assistance benefits under 38 U.S.C.A. Chapter 30 have not been met.  38 U.S.C.A. §§ 3001 -3021 (West 2014); 38 C.F.R. §§ 21.7042, 21.7130 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  There are certain situations, however, when the VCAA does not apply.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542   (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143   (2001) (VCAA not applicable where law, not factual evidence, is dispositive). Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  As such, the VCAA does not apply to the present appeal.

Chapter 30 - Montgomery GI Bill

The Veteran seeks Chapter 30 educational assistance benefits under the Montgomery GI Bill (GI Bill). The Veteran asserts that she is eligible for Chapter 30 educational assistance benefits because she was honorably discharged for hardship.

Under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), eligibility for the GI Bill may be established when an individual first entered into active duty as a member of the Armed Forces after June 30, 1985.  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's initial period of active duty is less than three years.  38 U.S.C.A. § 3011 (a)(1)(A)(i) (West 2014); 38 C.F.R. § 21.7042(a)(2) (2015).

The evidence of record indicated that the Veteran first entered into active duty on December 31, 1991.  Therefore, she meets the first requirement of 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042.  However, she fails to satisfy the second requirement, as the evidence shows she did not serve for three years of continuous active duty, nor was her initial obligated period of active duty less than three years. Based on her discharge date of April 15, 1994, the Veteran served two years, three months, and 15 days of active duty.  See DD Form 214.  The Veteran was obligated to serve an enlistment term of six years as shown by the Department of Defense Data Record.  As the time period is less than the three years of continuous service on active duty required by law, entitlement to Chapter 30 educational assistance benefits may not be granted. 

The Board notes that an individual who does not qualify for Chapter 30 benefits under the above provision may nevertheless be entitled if he or she was discharged or released from active duty for a service-connected disability, a pre-existing medical condition not characterized as a disability, hardship, the convenience of the Government after serving 30 months of a three (or more) year enlistment, or as a result of a reduction in force, or, for a physical or mental condition not characterized as a disability and not due to willful misconduct but that did interfere with the individual's performance of duty.  See 38 U.S.C.A. § 3011(a)(1)(A) (West 2014); 38 C.F.R. § 21.7042(a)(5) (2015).

Thus, the essential question before the Board is whether the Veteran's separation character falls under one of the above exceptions. 

In this regard, the Veteran does not claim, nor does her DD-214 show, that she was discharged for a service-connected disability or a pre-existing condition not characterized as a disability, at the convenience of the Government after serving 30 months of her six year commitment, as a result of a reduction in force, or for a physical or mental condition that is not characterized as a disability and not due to willful misconduct but that did interfere with the individual's performance of duty.  

While the Veteran does assert that she was discharged for hardship, her DD-214 shows a general separation code (MND), which is described on the form as "Miscellaneous/General Reason."  This Department of Defense (DoD) finding that the Veteran's separation code was a general one and was not specifically a hardship-related code, is binding on the Board.  As such, despite the Veteran's assertion to the contrary, the Board is unable to alter the characterization of the Veteran's separation.  VA simply does not have the authority to alter the findings of the service department regarding the Veteran's service.

Having carefully reviewed the record, the Board concludes that the Veteran does not meet the cited criteria, including based on an exception, to establish basic eligibility for education benefits under Chapter 30, Title 38, United States Code. Thus, in light of the foregoing, the Veteran is not eligible for Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(B).

The Board acknowledges the Veteran's contentions that she had honorable military service and she should be eligible to receive educational benefits.  Such facts are profoundly appreciated and by no means questioned.  The Board, however, is bound by the statutes and regulations governing entitlement to VA benefits, the instructions of the Secretary, and the precedent opinions of the VA's chief legal officer, and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426   (1990).  In the instant case, the law is dispositive and the Veteran's claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board regrets that it cannot offer the Veteran a more favorable outcome.   




ORDER

The claim of entitlement to VA educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill) is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


